Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/486,718 DEVICE FOR SECURING AN ELECTRONIC MEMBER TO A TIRE CASING filed on 8/16/2019.  Claims 17-32 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 17-32 are allowed, pending a Double Patenting rejection.  The applicant has argued that the present claims are distinct because the opening is found in the base and wherein the Barjon et al. (‘924) shows the base as a solid wall (See Figure 2) and the opening (18) is in the retaining wall. The Double Patenting rejection is withdrawn. 

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/19/22